Exhibit 10.01
FISCAL YEAR 2009 MANAGEMENT BONUS PLAN
A. CASH BONUS PLAN
All ArcSight, Inc. (the “Company”) executives who do not otherwise receive
variable compensation will be eligible to participate in this cash bonus plan.
Each eligible executive’s actual participation level will be determined by their
individual performance.
Cash bonus available will be based on a percentage of an executive’s base salary
upon the Company’s achievement of both revenue targets and operating income
targets1, as described below. In the event that the Company meets only a revenue
target but not an operating income target1, or vice versa, then bonuses, if any,
will be available only at the level at which both the revenue target and
operating income target1 have been met.
1. Chief Executive Officer and President:

          Percentage       of Base   Performance Relative To Revenue Target (in
accordance with the Company’s internal operating plan)   Operating Income Target
(in accordance with the Company’s internal operating plan) Salary    
0%
  <95% of revenue target   N/A
50%
  >95% of revenue target and <100% of revenue target   >operating income target
for >95% of revenue target and <100% of revenue target
70%
  >100% of revenue target and <101% of revenue target   >operating income target
for >100% of revenue target and <101% of revenue target
80%
  >101% of revenue target and <105% of revenue target   >operating income target
for >101% of revenue target and <105% of revenue target
85%
  >105% of revenue target and <110% of revenue target   >operating income target
for >105% of revenue target and <110% of revenue target
90%
  >110% of revenue target and <115% of revenue target   >operating income target
for >110% of revenue target and <115% of revenue target
100%
  >115% of revenue target   >operating income target for >115% of revenue target

2. Chief Financial Officer and Chief Technology Officer

          Percentage       of Base   Performance Relative To Revenue Target (in
accordance with the Company’s internal operating plan)   Operating Income Target
(in accordance with the Company’s internal operating plan) Salary    
0%
  <95% of revenue target   N/A
35%
  >95% of revenue target and <100% of revenue target   >operating income target
for >95% of revenue target and <100% of revenue target
45%
  >100% of revenue target and <101% of revenue target   >operating income target
for >100% of revenue target and <101% of revenue target
55%
  >101% of revenue target and <105% of revenue target   >operating income target
for >101% of revenue target and <105% of revenue target
65%
  >105% of revenue target and <110% of revenue target   >operating income target
for >105% of revenue target and <110% of revenue target
75%
  >110% of revenue target and <115% of revenue target   >operating income target
for >110% of revenue target and <115% of revenue target
100%
  >115% of revenue target   >operating income target for >115% of revenue target

 

1   The operating income targets exclude stock compensation expenses and
amortization of intangibles, but include the impact of any bonuses determined
under the cash bonus plan.

 



--------------------------------------------------------------------------------



 



3. Other Executives:

          Percentage       of Base   Performance Relative To Revenue Target (in
accordance with the Company’s internal operating plan)   Operating Income Target
(in accordance with the Company’s internal operating plan) Salary    
0%
  <95% of revenue target   N/A
25%
  >95% of revenue target and <100% of revenue target   >operating income target
for >95% of revenue target and <100% of revenue target
35%
  >100% of revenue target and <101% of revenue target   >operating income target
for >100% of revenue target and <101% of revenue target
45%
  >101% of revenue target and <105% of revenue target   >operating income target
for >101% of revenue target and <105% of revenue target
55%
  >105% of revenue target and <110% of revenue target   >operating income target
for >105% of revenue target and <110% of revenue target
70%
  >110% of revenue target and <115% of revenue target   >operating income target
for >110% of revenue target and <115% of revenue target
100%
  >115% of revenue target   >operating income target for >115% of revenue target

B. EQUITY BONUS PLAN
Company executives will be eligible to participate in an equity pool of 557,000
shares of common stock (in the form of options) on achievement of 100% of the
revenue target and operating income of break even or better. The Compensation
Committee will determine the number of shares allocated to the Company’s Chief
Executive Officer and then the Compensation Committee, with input from the
Company’s Chief Executive Officer, will determine the allocation of the
remainder of the shares among the rest of the executive team. Options will vest
according to standard vesting terms over four years.

 